Citation Nr: 1008568	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, not to 
include sinus headaches.

2.  Entitlement to an effective date earlier than July 7, 
2005, for the assignment of a 30 percent disability 
evaluation for status postoperative left nasal antral window 
with sinus headaches with a history of left maxillary 
sinusitis.

3.  Whether the appellant's daughter, MDW, is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty in the United States Air 
Force from December 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of February 2007 (headaches and 
effective date) and March 2008 (helpless child), of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving recognition of the appellant's daughter 
as a helpless child and entitlement to service connection for 
headaches are addressed in the REMAND portion of the decision 
below and they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant submitted a claim for an increased 
evaluation for her service-connected nasal disorder on 
September 26, 2006.  

2.  Prior to that date, an informal claim for benefits, in 
the form of a VA outpatient treatment record, had been 
accomplished.

3.  In conjunction with this claim and after the RO denied 
her claim for an earlier effective date, it was noted that 
the appellant had received treatment for a nasal infection in 
July 2005.  

4.  Prior to July 7, 2005, it was not factually ascertainable 
that the appellant's nasal disorder produced demonstrable 
manifestations such that a higher 30 percent disability 
rating could be assigned.


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 7, 2005, 
for the assignment of a 30 percent disability evaluation for 
status postoperative left nasal antral window with sinus 
headaches with a history of left maxillary sinusitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400(o) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's nasal canal disability claim arises from her 
disagreement with the effective date assigned following the 
awarding of a 30 percent disability rating.  Once an 
increased evaluation has been granted, the claim has been 
substantiated, and additional notice is not required because 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The appellant claims entitlement to an earlier effective date 
for the assignment of a 30 percent disability rating for 
status postoperative left nasal antral window with sinus 
headaches with a history of left maxillary sinusitis.  She 
generally claims that an increased disability rating is 
warranted prior to the assigned effective date of July 7, 
2005, without providing any meaningful reasoning as to why 
that effective date is incorrect, or pointing to any evidence 
dated prior to that time which shows an increase in the level 
of severity of the overall disability or that there was a 
pending claim that was filed prior to July 7, 2005.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2009).  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of a case:

(1)  if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2)  if an increase in disability 
precedes the claim by a year or less, the 
date that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2)); or

(3)  if an increase in disability 
precedes the claim by more than a year, 
the date that the claim is received (date 
of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2009).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2009).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155 (2009).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 (2009) will be accepted as 
an informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  

(1)  Report of examination or 
hospitalization by VA or uniformed 
services.  The date of outpatient or 
hospital examination or date of admission 
to a VA or uniformed services hospital 
will be accepted as the date of receipt 
of a claim, only when such reports relate 
to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission. 

(2)  Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or layperson and shows the 
reasonable probability of entitlement to 
benefits.  

38 C.F.R. § 3.157 (2009).

In September 2006, the appellant submitted a claim for an 
increased rating for her nasal disability.  Subsequently, she 
underwent a VA examination of the sinuses and that report was 
forwarded to the RO for review.  The RO then granted a 30 
percent disability evaluation based on the evidence of 
record.  The date of effective date was determined to be 
September 28, 2006, the date in which the RO received her 
increased rating claim.  

After the appellant submitted her notice of disagreement with 
respect to the effective date that was assigned, in December 
2008, the RO revised the effective date that had been 
assigned.  The RO found that the medical evidence showed that 
the appellant had been treated at the Biloxi VA Medical 
Center (VAMC) in July 2005 for a sinus infection requiring 
prescription medication, and that she had received additional 
treatment for sinus infections after that date.  Based on 
this evidence, the RO adjusted the effective date so that the 
new effective date for the assignment of a 30 percent 
disability rating would be July 7, 2005.  

In other words, the RO found that the appellant's VA medical 
treatment records for a sinus infection was an informal claim 
for benefits involving a service-connected disorder.  The RO 
further found that July 7, 2005, medical record was the 
earliest piece of evidence that could be used to support an 
evaluation of 30 percent for the nasal disability.  Evidence 
prior to that date did not show that the appellant exhibited 
symptoms and manifestations that would justify an evaluation 
in excess of 10 percent pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 6514.  That is, the 
medical treatment records did not show that the appellant was 
experiencing three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  It was also 
determined that the medical evidence did not indicate that 
the appellant had undergone radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Code 6510.  The note to that 
provision defines an "incapacitating episode" of sinusitis 
as one that requires bed rest and treatment by physician.  
Id.  

A closer review of the evidence indicates that service 
connection for the appellant's nasal disability was 
originally granted via a rating action that was issued in 
January 1996.  A noncompensable evaluation was assigned and 
an effective date of the grant was determined to be September 
12, 1995.  The appellant was informed of that decision and 
she subsequently appealed to the Board for review.  The Board 
found that the evidence did support the assignment of a 
compensable evaluation and a 10 percent rating was awarded.  
This occurred via a Board Decision issued on May 8, 1997.  
The claim was returned to the RO which then back-dated the 
award to September 12, 1995.  

After the Board issued its decision and it was implemented by 
the RO, the appellant once again came before the RO claiming 
that her disability was more disabling than then-currently 
rated.  She asked that an evaluation in excess of 10 percent 
be assigned.  Upon reviewing the appellant's available 
medical records, the RO denied her claim for benefits in a 
rating action dated June 21, 1999.  The appellant was 
notified of this action but she did not appeal.  

Approximately four years later, on May 28, 2003, the RO 
received another claim for benefits from the appellant.  She 
claimed that her disability had become more disabling and 
asked that a rating in excess of 10 percent be assigned.  The 
appellant's medical treatment records were obtained; these 
records covered the periods of October 2002 to May 2004.  The 
appellant also underwent a VA nasal examination in April 
2004.  The results of that examination were included in the 
VA treatment records and all of these records were reviewed 
by the RO.  After reviewing the records, the RO found that 
the evidence did not support an evaluation in excess of 10 
percent.  That is, the evidence did not show that the 
appellant was receiving repeated treatments for sinus 
infections or other sinusitis-type manifestations 
characterized by headaches, crusting, purulent discharge, and 
pain.  Hence, the appellant's claim was denied in May 2004.

The appellant was then notified of that decision and she 
responded with the submission of a notice of disagreement 
dated October 2004.  A statement of the case was issued on 
February 4, 2005.  In the statement of the case transmittal 
letter, the appellant was informed that she needed to submit 
a VA Form 9, Appeal to the Board of Veterans' Appeals, within 
60 days of the date of the transmittal letter or within the 
remainder of the one-year period from the date notifying her 
of the May 2004 denial.  The record reflects that the 
appellant did not contact the RO until June 17, 2005 - which 
was past the 60 days of the date of the transmittal letter 
and not within one year of the claim then appealed.  Thus, 
that decision became final.  

Then, as noted above, the appellant submitted her claim for 
benefits on September 26, 2006.  It is from that submission 
that this claim for an earlier effective date for the 
assignment of a 30 percent disability rating arises.  

As noted above, the appellant sought treatment for a sinus 
infection at the Biloxi VAMC on July 7, 2005.  The date of an 
outpatient examination will be accepted as the date of 
receipt of a claim, only when such reports relate to an 
examination or treatment of a disability for which service-
connection has previously been established.  In this 
instance, service connection had been previously established 
for the appellant's nasal disability.  The treatment on that 
date was for the service-connected disorder.  Therefore, the 
treatment record is considered an informal claim and the date 
of the treatment will be considered the adjusted date of 
receipt of her claim.  

Additionally, July 7, 2005, is the earliest date that it is 
factually ascertainable that an increase in disability had 
occurred.  38 C.F.R. § 3.400(o)(2) (2009).  It is not 
factually ascertainable that within the previous year the 
appellant's nasal disorder exhibited symptoms and 
manifestations that would allow for a 30 percent rating to be 
assigned.  In other words, the effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date.  38 C.F.R. § 3.400(o)(2) (2009).  
Because the treatment record is considered an informal claim 
for increased compensation and it was on this date that it 
was factually ascertainable that she was entitled to an 
evaluation of 30 percent, the proper effective date is July 
7, 2005.  Because it was not factually ascertainable, based 
on the evidence of record, that prior to July 7, 2005, the 
appellant was entitled to an evaluation of 30 percent for her 
service-connected disability, there is no basis on which an 
earlier effective date for the 30 percent evaluation may be 
assigned.  Hence, entitlement to an earlier effective date is 
not established.  See 38 C.F.R. § 3.400(o)(2) (2009).

Although it is sympathetic to the appellant's claim, the 
Board is without authority to grant the claim on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the 
appellant's claim is denied.


ORDER

An earlier effective date, prior to July 7, 2005, for the 
assignment of a 30 percent disability evaluation for status 
postoperative left nasal antral window with sinus headaches 
with a history of left maxillary sinusitis is denied.


REMAND

Also on appeal is the appellant's claim for recognition of 
her daughter, MDW, as a helpless child on the basis of 
permanent incapacity for self-support.  The appellant has 
asserted that MDW, who was borne on November [redacted], 1972, was 
diagnosed shortly after her birth as suffering from cerebral 
palsy.  Although MDW lives in or around Biloxi, Mississippi, 
the appellant has asserted that she provides MDW with 
financial and emotional support.  The appellant has 
maintained that the only reason why she is not living with 
her daughter at the present time is that she must be in 
Georgia to provide a home for her minor son who is enrolled 
and attending a special state-sponsored school program.  

To support her assertions, the appellant has submitted two 
written statements dated in July 2007.  On one statement, the 
writer stated that MDW lived in Mississippi.  The writer 
further indicated that she "checks-up" on MDW when her 
mother (the appellant) is in Milledgeville, Georgia.  The 
writer further noted that the appellant had moved to Georgia 
in order to care for her other two children.  The second 
statement stated that MDW had five children and that the 
appellant continued to provide economic support to MDW.

A review of the claims folder indicates that the two 
documents provided in July 2007 appear to be the only proof, 
besides the statements submitted by the appellant, that 
corroborate the appellant's assertions that MDW is helpless 
and permanently incapacitated for self-support.  The 
appellant has insinuated that she possibly receives income 
tax credits for her support of MDW but a review of the claims 
folder suggests that she has not proffered any documents that 
would corroborate her assertions.  Additionally, despite the 
appellant's statements and those submitted in July 2007, 
there is no independent evidence showing that MDW actually 
suffers from cerebral palsy or that she is dependent upon her 
mother for assistance.  

In order to obtain concurrent benefits, the appellant seeks 
recognition of MDW as a helpless child due to permanent 
incapacity for self support.  The term "child" for purposes 
of Title 38 of the United States Code is specifically 
defined.  For purposes of determining eligibility as a 
claimant under Title 38, a child must be unmarried and must 
be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2009).

In order to establish entitlement to recognition as the 
helpless child of the service member, it must be shown, in 
this case, that MDW was permanently incapable of self support 
by reason of mental or physical defect as of his or her 
eighteenth birthday.  See 38 C.F.R. § 3.356(a) (2009).  
Rating determinations regarding helpless child status are 
made solely on the basis of whether the child is permanently 
incapable of self-support through his/her own efforts by 
reason of physical or mental defects.  The rating criteria 
applicable to disabled service members are not controlling.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. 
§3.356 (2009) are:

(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the appellant's child's 
condition subsequent to his or her eighteenth birthday is not 
for consideration.  If the individual in question is shown to 
be capable of self-support at eighteen, VA is required to 
proceed no further.  Id.  However, if a finding is made that 
an individual was permanently incapable of self-support as of 
his or her eighteenth birthday, then evidence of that 
person's subsequent condition becomes relevant for the second 
step of the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support 
after the age of 18.  Id.

As noted above, there is a lack of evidence concerning MDW's 
condition at the time in which she turned eighteen, which 
would have been November [redacted], 1990.  That is, although the 
appellant and two individuals have claimed that MDW was borne 
with cerebral palsy, there is no medical evidence of record 
showing that this was the case.  Moreover, there is no 
medical evidence or scholastic information indicating that 
prior to MDW turning eighteen that she was incapable of self-
support.  Additionally, there is a question as to whether MDW 
even qualifies for benefits given the suggestion that she may 
have married (she apparently no longer uses the appellant's 
last name) and that she now has a family.  In any event, 
before addressing the merits of the claim, the Board finds 
that additional development of the evidence is required.

Also, because of the dearth of evidence concerning MDW, the 
Board concludes that there is insufficient medical evidence 
for the Board to make a conclusive determination whether the 
appellant's daughter has a disability, disease, or disorder 
that has caused her to be permanently incapable of self-
support prior to and after his 18th birthday.  Specifically, 
it is unclear to the degree MDW's purported disorder prevents 
her from earning sufficient income for her reasonable 
support, or whether her possible lack of meaningful 
employment is due to mere disinclination to work or past 
contribution by her relatives.  See 38 C.F.R. § 3.356(b)(3) 
(2009).  The Board may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In the present case, the issue of 
whether MDW's purported condition rendered her permanently 
incapable of self-support at the time of her 18th birthday, 
and continues to do so, is a medical one.  VA also is 
required to provide an examination when the evidence is 
insufficient to make a decision on the claim, which is the 
present situation.  38 C.F.R. § 1.59(a)(4) (2009).  As such, 
a remand is necessary to obtain a VA medical examination and 
opinion regarding this issue.

The other issue that is being remanded involves the 
appellant's claim for entitlement to service connection for 
headaches, not to include sinus headaches.  The appellant has 
been service-connected for status postoperative left nasal 
antral window with sinus headaches with a history of left 
maxillary sinusitis.  However, she now claims that in 
addition to sinus headaches, she also experiences migraine 
headaches.  In a statement provided in March 2007, she stated 
that while in service she was provided with Valium, Davocet, 
Imeritrix, Tylenol #3, and Salsulate.  A review of the 
service medical treatment records indicates that she was 
indeed treated for "headaches," the type of which were not 
specified.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Here, there is evidence that the appellant 
suffered from some type of headaches while in service, she 
now suffers from headaches (either sinus or possibly 
migraines), and she has provided written statements that 
insinuate that her current nonsinus-type headaches are 
related to the type of headaches she experienced while in 
service.  

A further review of the claims folder indicates that a VA 
medical doctor or expert has not provided any comments on the 
assertions made by the appellant.  Based upon the evidentiary 
record in the instant case (or the lack thereof), and in 
light of the applicable provisions of the Veterans Claims 
Assistance Act of 2000 and McLendon, it is the Board's 
opinion that a VA opinion should be obtained and included in 
the claims folder prior to the Board issuing a determination 
on the merits of the appellant's claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the 
appellant and ask that she provide the 
following information with respect to her 
daughter, MDW.

a.  MDW's current mailing address and 
telephone number.
b.  The names and addresses of schools 
attended by MDW that may have evidence 
showing that MDW was diagnosed with 
cerebral palsy prior to her 18th 
birthday.  The appellant should also be 
asked to sign any necessary releases 
needed so that the VA may obtain 
information from the schools listed by 
the appellant.
c.  A detailed description of the type of 
support, either financial or moral, given 
to MDW.
d.  A detailed description of how MDW's 
purported cerebral palsy incapacitates 
her such that she should be considered a 
helpless child on the basis of permanent 
incapacity for self-support.
e.  Any additional documents, either 
medical or governmental, that may 
substantiate the appellant's assertions 
concerning the medical health and well-
being of her daughter, MDW.  

All obtained information should be 
included in the claims folder for review.  
The AMC is instructed to inform the 
appellant the "duty to assist is not 
always a one-way street," and that the 
appellant has an obligation to actively 
participate in the retrieving of any 
information/documents pertinent to her 
claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The appellant should be 
further informed that a lack of evidence 
may detrimentally affect her claim for 
benefits.  If no additional evidence is 
received, this should be noted in the 
claims folder.

2.  Once the information requested in 
item one has been obtained and included 
in the claims folder, the AMC should 
contact MDW and request that the 
following information be provided to the 
AMC.

a.  Medical documentation showing that 
MDW has been diagnosed as suffering from 
cerebral palsy prior to her 18th 
birthday.
b.  MDW's marital status, i.e., is she 
now married or if not, when did she get a 
divorce.
c.  A detailed description of the type of 
support, either financial or moral, given 
to MDW from the appellant.
d.  A detailed description of how MDW's 
purported cerebral palsy incapacitates 
her such that she should be considered a 
helpless child on the basis of permanent 
incapacity for self-support.
e.  MDW should be further informed that, 
in conjunction with her mother's claim, 
it may be necessary for her to undergo a 
VA medical examination.  MDW should be 
asked whether she is willing to appear 
for such an examination.  

All obtained information should be 
included in the claims folder for review.  
MDW should be informed that her 
cooperation is needed and that a 
withholding of information may 
detrimentally effect her mother's claim 
for benefits.  If no additional evidence 
is received, this should be noted in the 
claims folder.

3.  After MDW and the appellant has 
responded to the above items, and if 
there is independent evidence showing 
that MDW was diagnosed as having cerebral 
palsy prior to her 18th birthday, the AMC 
should accomplish the following:

a.  The AMC should contact the primary 
and secondary schools of MDW and 
determine whether MDW was enrolled in any 
special classes or programs as a result 
of her cerebral palsy.  
b.  The AMC should obtain, based upon the 
names and addresses of medical care 
providers given to it by the appellant 
and MDW, MDW's medical records from those 
providers from the time of her birth to 
the present.  

All obtained information should be 
included in the claims folder for review.  
If no additional evidence is received, 
this should be noted in the claims 
folder.

4.  If it is determined that MDW suffered 
from cerebral palsy prior to her 18th 
birthday, and after the AMC has obtained 
MDW's medical and scholastic records, the 
AMC should then schedule MDW for a 
medical examination.  The purpose of such 
an examination it to determine whether, 
at the age of 18, she was permanently 
incapable of self-support due to her 
cerebral palsy.  The claims file, 
including a complete copy of this remand, 
MDW's pertinent treatment records, and 
other history must be made available for 
review by the examiner.  The examination 
report must state whether such review was 
accomplished.

MDW should be advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences on her mother's claim.  

Based on a physical examination of MDW 
and a comprehensive review of the claims 
file, including any recent additional 
evidence received, the examiner is asked 
to provide an opinion responding to the 
following questions:

a.  Whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that cerebral palsy or any other disorder 
rendered MDW permanently incapable of 
self-support at the time of her 18th 
birthday.  The examiner should state (if 
possible) what employment limitations 
would have existed at age 18 and what 
limitations are currently shown.

b.  If it is determined that MDW is (and 
has been) capable of self-support, then 
the examiner should identify the evidence 
that establishes that she is capable of 
self-support and discuss her industrial 
and employment capabilities.

c.  If a finding is made that MDW was 
permanently incapable of self-support as 
of her 18th birthday, then determine 
whether it is at least as likely as not 
(meaning 50 percent or more probable) 
there was improvement sufficient to 
render MDW capable of self-support after 
the age of 18.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

5.  The AMC should also schedule the 
appellant for a VA examination, by an 
appropriate specialist, to evaluate her 
claim involving headaches.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the appellant 
now suffers from migraine headaches, 
sinus headaches related to her service-
connected disability, or tension 
headaches, and, if so, the etiology of 
the claimed migraine and tension 
headaches.  The examiner is asked to 
state whether it is at least as likely as 
not that any diagnosed migraines and/or 
tension headaches are/is related to any 
in-service disease or injury or due to 
her military service or whether it is at 
least as likely as not that any found 
disorder is related to a service-
connected disability.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

6.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the AMC should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure of her daughter to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


